PER CURIAM.
A reargument of this case was granted, for the reason that, after the appellant had served and filed his brief, the parties entered into an agreement that the case should not he argued until the December term of the court. This stipulation was not filed with the clerk, and the case, being regularly on the calendar, was submitted and heard at the November term upon the appellant’s brief alone, and the judgment reversed. Upon a re-examination of the record!, and due consideration of the respondent’s brief, we have reached the same conclusion as on the former hearing, and the determination must therefore be the same.
Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event.